internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-139354-01 date july re legend date settlor trust spouse state individual child child child child x y child trust grandchild grandchild grandchild trust grandchild trust state state dear this is in response to a letter dated july and prior correspondence requesting rulings regarding the generation-skipping_transfer_tax consequences of a proposed exercise of a power_of_appointment over the assets of a_trust plr-139354-01 facts the facts submitted and representations made are as follows on date prior to date settlor created an irrevocable_trust trust under the terms of trust during the lifetime of settlor’s spouse spouse the trustees may distribute any amounts of net_income of the trust to any among spouse settlor’s lineal_descendants and the spouses of settlor’s lineal_descendants as the disinterested trustee in his sole discretion deems necessary or appropriate for the care support maintenance education advancement in life and comfortable living of such persons the trustees may also distribute to settlor’s lineal_descendants any amounts of principal as the disinterested trustee in his sole discretion deems necessary or appropriate for the care support maintenance education advancement in life and comfortable living of such persons spouse is granted a lifetime power to appoint the principal of trust to any one or more of a group consisting of settlor’s lineal_descendants and their spouses spouse is also granted a testamentary power to appoint the assets remaining in trust at spouse’s death to any lineal_descendants of settlor in any amounts in trust or otherwise any assets of trust not so appointed will be apportioned into separate shares among settlor’s then living lineal_descendants per stirpes if all of the beneficiaries of trust die before becoming entitled to outright distribution of trust assets upon the death of the survivor of those beneficiaries the remaining assets of trust will be distributed to settlor’s heirs under state law as if settlor had then died intestate trust provides that every power granted under the terms of trust is intended to be a nongeneral power exercisable only in favor of the objects specified and in no event exercisable in favor of the power holder the power holder’s creditors the power holder’s estate or the creditors of the power holder’s estate_trust will terminate years less one day after the death of the survivor of settlor and all of the beneficiaries of trust living on the date trust was executed currently spouse is serving as the interested trustee and individual is serving as the disinterested trustee trust must always have at least one disinterested trustee a disinterested trustee must have no vested or contingent_interest in trust and cannot be benefitted by the exercise of the powers vested solely in the disinterested trustee further the disinterested trustee must be able to possess the powers granted that trustee without causing trust income or principal to be attributable to a_trust beneficiary for federal income gift or estate_tax purposes before such income or principal is distributed to such beneficiary settlor has four living children child child child and child plr-139354-01 spouse plans to exercise his inter_vivos power_of_appointment by appointing all of the assets of trust as follows spouse will appoint y percent of the assets of trust to a_trust for the benefit of grandchild the grandchild trust y percent of the assets of trust to a_trust for the benefit of grandchild the grandchild trust and x percent of the assets of trust to a_trust for the benefit of child the child trust the terms of the grandchild trust and of the grandchild trust are substantially identical under the terms of these trusts any person may add property to the trust any part of the grandchild trust and the grandchild trust that is exempt from the generation-skipping_transfer_tax will be held for the benefit of the named grandchild in a separate trust known as a generation-skipping exempt trust gset any part of the trust estate that is not exempt from generation-skipping_transfer_tax will be held in another separate trust known as a non-exempt trust net no assets of a gset will be combined with the assets of a_trust that is not a gset the appointed assets will be transferred to the gsets of the grandchild trust and the grandchild trust under the terms of each gset the beneficiary will receive any amount of income and principal the trustee in his discretion deems necessary for the beneficiary’s proper health education support and maintenance the trustee will distribute to the named grandchild one-half of the principal of the gset upon the grandchild’s reaching age one-half of the remaining principal upon grandchild’s reaching age and the balance of the principal upon the grandchild’s reaching age if a beneficiary dies prior to the termination of the beneficiary’s gset the trustee must divide the remaining assets among any of the beneficiary’s descendants or any charitable organizations as such beneficiary appoints the beneficiary may not appoint all or any part of the gset to the beneficiary the beneficiary’s creditors the beneficiary’s estate or the creditors of the beneficiary’s estate any part of the gset not appointed will be divided among and held as gsets for the beneficiary’s then living descendants per stirpes or if none the gset will be divided among the then living descendants of child notwithstanding any other provisions of the grandchild trust and the grandchild trust these trusts must terminate years less one day after the death of the last survivor of the beneficiaries of trust who were living on date upon the termination of such trusts their remaining assets will be distributed to the then income beneficiaries in the proportions the beneficiaries were then entitled to receive income or if rights to income are not then fixed distribution of assets will be made to those authorized in the trustee’s discretion to receive income however if no income beneficiaries are then living the remaining trust assets will be distributed to the persons who would inherit the personal estate of child under the intestate laws of state plr-139354-01 as noted above the child trust will be funded with x percent of the assets appointed by spouse from trust no assets may be added to the child trust after spouse appoints the property to the trust during the life of child any amounts of income and principal of the child trust may be distributed to any among child his spouse his issue and the spouses of his issue as the trustee in his discretion deems necessary for their health support maintenance and education in addition the trustee must distribute any amounts of income and principal as child appoints in trust or otherwise to and among child 3’s spouse his issue the spouses of his issue and charities selected by child upon the death of child the remaining assets of the trust will be distributed as child appoints in trust or otherwise to and among child 3’s spouse his issue the spouses of his issue and charities selected by child if child is survived by his spouse or any issue any unappointed part of the trust will be held in further trust under the terms of which any amounts of income and principal may be distributed to and among child 3’s spouse his issue and the spouses of his issue as the trustee in his discretion deems necessary for their health support maintenance and education the child trust will terminate at the death of the last survivor among child child 3’s spouse and child 3’s issue the remaining trust assets will be distributed to any charities designated by the majority of adult beneficiaries then authorized by the trustee to receive income distributions any part of the child trust assets not so appointed will be distributed one-half to the heirs of child and one-half to the heirs of child 3’s spouse as though child and his spouse had then died notwithstanding any other provisions in the child trust the trust must terminate years less one day after the death of the last survivor among the beneficiaries of trust living on date at that time the trustee must divide the child trust into as many equal shares as there are children of child then living and children of child then deceased leaving issue then living the trustee must distribute one share to each then living child of child and one share to the then living issue of each deceased child of child by right of representation if none of child 3’s issue are then living the remaining trust assets will be distributed one-half to the heirs of child and one-half to the heirs of child 3’s spouse the identity and shares of the heirs will be determined according to state law relating to the succession of separate_property not acquired from a predeceased spouse it is represented that there have been no additions actual or constructive to the trust since date the trustees of trust have requested the following rulings the exercise of the power_of_appointment by spouse and the payment of trust assets to the child trust and the two gsets of the grandchild trust and grandchild trust pursuant to the exercise of the power_of_appointment will not affect plr-139354-01 the grandfathered status of trust and will not cause constructive additions to be deemed to have occurred for purposes of the generation-skipping_transfer_tax the child trust and the two gsets created upon the exercise of the power_of_appointment by spouse will be exempt from generation-skipping_transfer_tax by reason of the effective date rules applicable to irrevocable trusts created before date law sec_2501 of the internal_revenue_code provides that a gift_tax is imposed on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing such power under sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor's estate or the creditors of his estate or b expressly not exercisable in favor of the possessor or his creditors or the possessor's estate or the creditors of his estate sec_25_2514-1 of the gift_tax regulations sec_25_2514-1 states that the power of the owner of a property interest already possessed by him to dispose_of his interest and nothing more is not a power_of_appointment and the interest is includible in the amount of his gifts to the extent it would be includible under sec_2511 or other code provisions for example if a_trust created by s provides for payment of the income to a for life with power in a to appoint the entire trust property by deed during her lifetime to a class consisting of her children and a further power to dispose_of the entire corpus by will to anyone including her estate and a exercises the inter_vivos power in favor of her children she has necessarily made a transfer of her income_interest which constitutes a taxable gift under sec_2511 without regard to sec_2514 this transfer also results in a relinquishment of her general power to appoint by will which constitutes a transfer under sec_2514 if the power was created after date see also 83_tc_1 holding that a decedent made a taxable gift of her life interest in the income of a_trust when she transferred the corpus of the trust through the exercise of a special_power_of_appointment sec_25_2514-1 states that whether a power_of_appointment is in fact exercised may depend upon local law however regardless of local law a power_of_appointment is considered as exercised for purposes of sec_2514 if a person holds a plr-139354-01 presently exercisable general_power_of_appointment and a presently exercisable nongeneral_power_of_appointment over the same property the exercise of the nongeneral power is considered the exercise of the general power only to the extent that immediately after the exercise of the nongeneral power the amount of money or property subject_to being transferred by the exercise of the general power is decreased in revrul_79_327 1979_2_cb_342 the service held that an individual’s exercise of a special power to appoint the underlying property in a_trust resulted in a gift of the income_interest under sec_2511 because the individual also possessed an income_interest in the property subject_to the power the income_interest and special power to appoint the underlying property to other persons are separate rights that may be possessed by an individual the individual by exercising the power also relinquished the income_interest the ruling also states that to the extent it is contrary to the regulations the service will not follow 142_fsupp_939 ct_cl where the court reached a contrary conclusion regarding the gift of a life interest upon the exercise of a special_power_of_appointment sec_2601 imposes a tax on each generation-skipping_transfer gst a generation-skipping_transfer includes a a taxable_distribution b a taxable_termination and c a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2612 provides that solely for purposes of determining whether any transfer to a_trust is a direct_skip the rules of sec_2651 shall not apply sec_2613 provides that for purposes of chapter the term skip_person means a_trust if all interests in such trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non- skip_person sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that an individual may elect to have sec_2632 not apply to a transfer sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption will be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero the term indirect_skip means any transfer of property other than a direct_skip subject_to gift_tax that is made to a gst_trust sec_2632 plr-139354-01 in general a gst_trust is a_trust that could have a generation-skipping_transfer with respect to the transferor sec_2632 sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip or any or all transfers made by such individual to a particular trust under sec_2652 for purposes of chapter the term transferor means the decedent in the case of any property subject_to tax imposed by chapter and donor in the case of any property subject_to tax imposed by chapter the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_26_2652-1 of the generation-skipping_transfer_tax regulations thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 states that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits under sec_26_2654-1 if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to any generation-skipping_transfer made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust unless the settlor had a power that would have caused inclusion of the trust in his gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction for the non- chapter portion is deemed to be and the inclusion_ratio for such portion is zero the chapter portion represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 separate portions of one trust are so required only for purposes of determining plr-139354-01 inclusion ratios for purposes of chapter a constructive_addition under sec_26 b v is treated as an addition sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised in the instant case spouse has interests in trust income and principal as well as an inter_vivos power to appoint trust property to settlor’s lineal_descendants and their spouses and a testamentary power to appoint trust property to settlor’s lineal_descendants spouse may not exercise the inter_vivos or testamentary power in favor of himself his estate his creditors or the creditors of his estate thus under sec_2514 and sec_25_2514-1 and for purposes of sec_26_2601-1 and b spouse's inter_vivos and testamentary powers to appoint trust property to others are not general powers of appointment spouse proposes to exercise his inter_vivos special_power_of_appointment to appoint all the principal of trust to three new trusts ie the child trust the grandchild trust and the grandchild trust as a result of this proposed exercise of spouse’s inter_vivos special_power_of_appointment over the trust principal spouse will release his testamentary special power to appoint the trust principal see sec_25 d each of the new trusts provides that any trust created under its terms and any trust created pursuant to a power_of_appointment granted under its terms must terminate years less one day after the death of the last survivor of all of the plr-139354-01 beneficiaries of trust living on the date trust was executed trust must terminate years less one day after the death of the last survivor of settlor and all of the beneficiaries of trust living on the date trust was executed thus neither spouse’s exercise of his inter_vivos power nor the resultant release of his testamentary power will be constructive additions to trust under sec_26_2601-1 because for purposes of sec_26_2601-1 the exercise and release will be the exercise and release of nongeneral powers of appointment that will not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years see example of sec_26 b v d the portion of the principal of each trust appointed by spouse will comprise the non-chapter portion of each trust pursuant to trust spouse also has interests in the income and principal of trust trust provides that the disinterested trustee in his sole discretion may distribute to spouse income and or principal as the disinterested trustee deems necessary or appropriate for the care support maintenance education advancement of life and comfortable living of spouse as a result of spouse's exercise of his inter_vivos special power appointing the trust corpus to the child trust grandchild trust and grandchild trust spouse will relinquish his income and corpus interests in trust although spouse's rights to receive income and principal distributions from trust are subject_to the sole discretion of the disinterested trustee the relinquishment of these interests will be a taxable gift under sec_2511 see estate of regester supra and revrul_79_327 supra the value_of_the_gift is a question of fact and the service does not rule on such factual determinations see revproc_2002_1 2002_1_irb_1 and revrul_75_550 1975_2_cb_357 illustrating the correct method of computing the value of a decedent’s interest in a residuary_trust subject_to the discretionary power of the trustee to invade corpus for the benefit of others further because spouse will have made a taxable gift of his income and principal interests to the three trusts spouse will be considered the transferor of the value of the taxable gift_for purposes of chapter the beneficiaries of the grandchild trust and grandchild trust include spouse’s grandchildren descendants of the grandchildren or charitable organizations therefore the trust is a skip_person accordingly the transfer is a direct_skip for purposes of chapter spouse’s gst_exemption will be deemed allocated to the property transferred by him to the two trusts unless spouse elects not to have sec_2632 apply the beneficiaries of the child trust include spouse’s child child child 3's spouse child 3's issue spouses of child 3's issue and descendants of child the trust could have a generation-skipping_transfer with respect to the transferor spouse and the trust does not come within any exceptions contained in sec_2632 therefore the child trust is a gst_trust accordingly the transfer is an indirect_skip for purposes of chapter spouse’s gst_exemption is deemed allocated to the property transferred by spouse to the child trust unless spouse elects not to have sec_2632 apply each portion of the three trusts of which spouse is the transferor will comprise the chapter portion of each plr-139354-01 trust the non-chapter portions and the chapter portions of each trust are treated as separate trusts for purposes of chapter sec_26_2654-1 accordingly based upon the facts submitted and representations made we rule as follows the proposed exercise of the power_of_appointment by spouse and the resulting transfer of the appointed assets of trust to the two gsets and the child trust will not constitute constructive additions to the trust under sec_26_2601-1 the proposed exercise of the power_of_appointment by spouse will result in a taxable gift of spouse’s income and principal interests under sec_2511 for purposes of chapter spouse will be the transferor of the gifted property transferred by spouse to the child trust and the two gsets the gifted property in each trust will comprise the chapter portion of the trusts the balance of the corpus of each trust will constitute the non-chapter portion of each trust spouse’s gst_exemption will be deemed allocated to the chapter portions of each trust unless spouse elects not to have sec_2632 and c apply the chapter portion of each trust will have an inclusion_ratio determined under sec_2642 the non-chapter portions of each trust will be exempt from gst tax under sec_26_2601-1 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant to the branch chief branch office of associate chief_counsel lorraine e gardner passthroughs and special industries enclosure copy for sec_6110 purposes cc
